Case 8:20-cv-01130-TPB-AEP Document 11 Filed 11/20/20 Page 1 of 4 PageID 429




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

ARSELES DEVON MILLER,

       Petitioner,

v.                                              Case No. 8:20-cv-1130-T-60AEP

SECRETARY, DEPARTMENT OF
CORRECTIONS,

      Respondent.
_______________________________________/

     ORDER DISMISSING PETITION FOR WRIT OF HABEAS CORPUS AS
                     SECOND OR SUCCESSIVE

       Before the Court is Respondent’s “Motion to Dismiss Petition for Lack of

Jurisdiction.” (Doc. 8) After reviewing the motion and Miller’s response (Doc. 10),

the Court finds as follows:

       A district court may both preliminarily review a petition for writ of habeas

corpus and summarily dismiss the petition “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to relief. . . .” Rule 4,

Rules Governing Section 2254 Cases. Miller’s petition challenges his state court

convictions for cocaine trafficking and delivery of cocaine. (Doc. 1 at 1) Miller filed

an earlier petition challenging these same convictions. Petition, Miller v. Sec’y,

Dep’t Corrs., No. 8:08-cv-2530-T-17AEP (M.D. Fla.), ECF No. 1. The district court

denied the earlier petition on the merits and denied a certificate of appealability.

Order, Id., ECF No. 13.




                                            1
Case 8:20-cv-01130-TPB-AEP Document 11 Filed 11/20/20 Page 2 of 4 PageID 430




       Because the petition in this case challenges the same state court judgment

that Miller challenged in the earlier petition and raises ineffective assistance of

counsel claims that he could have raised in the earlier petition (Doc. 1 at 5–22), the

petition is “second or successive.” 28 U.S.C. § 2244(a); Magwood v. Patterson,

561 U.S. 320, 338–39 (2010).

       The district court lacks jurisdiction to review the “second or successive”

petition until the court of appeals grants Miller permission to file the petition.

28 U.S.C. § 2244(b); Burton v. Stewart, 549 U.S. 147, 157 (2007) (“. . . Burton

neither sought nor received authorization from the Court of Appeals before filing his

2002 petition, a ‘second or successive’ petition challenging his custody, and so the

District Court was without jurisdiction to entertain it.”); Holland v. Sec’y, Fla. Dep’t

Corrs., 941 F.3d 1285, 1287 (11th Cir. 2019) (“Holland has already filed two habeas

petitions in federal court. The first of those petitions was denied on the merits.

That means any later petition — containing claims, like the ones here, that could

have been raised when Holland filed his initial Section 2254 petition — that

Holland filed is considered ‘successive’ and must meet the requirements set out in

28 U.S.C. § 2244(b).”). 1

       In the new petition, Miller contends that he challenges a new amended

judgment entered on November 21, 2018. (Doc. 1 at 1) The state court granted

Miller’s motion to correct his sentence in part and awarded him additional credit for


       1  Three times Miller moved for an order authorizing a “second or successive” petition, and the
court of appeals denied the motions. Order, In re: Miller, No. 15-11329-B (11th Cir. April 23, 2015);
Order, In re: Miller, No. 15-14201-G (11th Cir. Oct. 13, 2015); Order, In re: Miller, No. 15-15004-G
(11th Cir. Dec. 1, 2015).


                                                  2
Case 8:20-cv-01130-TPB-AEP Document 11 Filed 11/20/20 Page 3 of 4 PageID 431




pretrial detention. (Doc. 8-2 at 104–05) In the amended judgment, the state court

corrected the award of jail credit and imposed Miller’s sentences “[e]ffective” August

1, 2005 — the date of his original judgment. (Doc. 8-2 at 20–30, 107–10) Under

state law, the correction of the award of jail credit is ministerial and the amended

judgment relates back to the date of the original judgment. Hagley v. State,

140 So. 3d 678, 679 (Fla. 5th DCA 2014) (“Florida has long recognized a court’s

inherent power to correct clerical errors such as calculation of jail credit.”); Luke

v. State, 672 So. 2d 654, 655 (Fla. 4th DCA 1996) (“[T]he court’s recitation of the

number of days’ credit for time served is merely a ministerial act requiring no

personal judgment or discretion in its performance.”); Carson v. State, 489 So. 2d

1236, 1238 (Fla. 2d DCA 1986) (“A court may correct clerical mistakes in its own

judgments and records, nunc pro tunc, even after the term of court has expired, and

such corrections generally relate back and take effect as of the date of judgment.”).

      The state court did not enter the amended judgment nunc pro tunc to the

date of the original judgment but did not amend the sentences that authorize

Miller’s confinement either. Patterson v. Sec’y, Fla. Dep’t Corrs., 849 F.3d 1321,

1328 (11th Cir. 2017) (“Patterson would have us hold that any order that changes a

prisoner’s sentence is a new judgment that triggers a new round of federal review.

But the only judgment that matters is the judgment that authorizes Patterson’s

confinement . . . .”). Consequently, Miller’s amended judgment is not a new

judgment that entitles him to a second round of review on federal habeas.

Goodloe v. Sec’y, Dep’t Corrs., 823 F. App’x 801, 803 (11th Cir. 2020) (“Here, the




                                            3
Case 8:20-cv-01130-TPB-AEP Document 11 Filed 11/20/20 Page 4 of 4 PageID 432




2015 jail credit order did not ‘vacate [Goodloe’s] sentence and replace it with a new

one.’ By its terms, the order merely corrected the original sentence by addressing a

clerical error in Goodloe’s credit time.”) (citations omitted); Wells v. Sec’y, Dep’t

Corrs., 769 F. App’x 885, 887 (11th Cir. 2019) (“In other words, the amended

judgment corrected the record to reflect the intent of the trial court at Wells’s

sentencing to credit him for every day he had served in jail awaiting sentencing.

The amended judgment was not a new judgment because it was not the ‘judgment

that authorize[d] [Wells’s] custody.’”) (citations omitted). 2 It is therefore

       ORDERED, ADJUDGED, AND DECREED:

       1.      Respondent’s motion to dismiss the petition for the writ of the habeas

               corpus (Doc. 8) is GRANTED. The petition for the writ of habeas

               corpus (Doc. 1) is DISMISSED as an unauthorized “second or

               successive” petition.

       2.      The district court cannot issue a certificate of appealability. Hubbard

               v. Campbell, 379 F.3d 1245, 1247 (11th Cir. 2004). The Clerk is

               directed to CLOSE this case.

       DONE and ORDERED in Chambers, in Tampa, Florida, this 20th day of

November, 2020.


                                                       ____________________________________
                                                         TOM BARBER
                                                         UNITED STATES DISTRICT JUDGE



       2
         In his response, Miller cites Esty v. Jones, No. 3:14-cv-357, 2015 WL 4130108
(N.D. Fla. July 9, 2015) and Mundy v. Sec’y, Dep’t Corrs., No. 5:11-cv-71 (N.D. Fla. Apr. 18, 2012).
(Doc. 10 at 1–2) Both unpublished district court orders predate Wells and Goodloe.


                                                   4
